Title: To George Washington from Brigadier General Duportail, 2 April 1780
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


          
            Sir,
            Philadelphia 2d of April 1780
          
          I have received the letter, with which Your Excellency was pleased to honor me together with that addressed to the President of Congress.

I delivered this at the instant of its receipt, and in the evening I received a resolution of Congress to go to Charles Town. Mr De Castaing has since brought me your letters for General Lincoln. I cannot refuse myself the pleasure of testifying to Your Excellency, how sensible I am to the manner, in which you have had the goodness to speak of me in your letters. It is the greatest recompence I can receive to my efforts for serving the United States, as nothing can excite me more to those efforts than a desire of justifying the favourable opinion Your Excellency is kind enough to entertain and to give of me. May I in the present occasion answer your expectation! May I not arrive too late! Conformably to your orders I will render your Excellency an account of our operations as often as it shall be possible.
          Though in the present circumstance I go to the Southward with pleasure, because I hope I may be useful, nevertheless I think it my duty to testify to Your Excellency, that in case Charles Town should be taken, or out of danger, in a word that Carolina be not the principal seat of the war, I wish to return to this Quarter. My station, my veneration and my devotion to your person, attaches me to the army which you command, and only circumstances similar to the present circumstances of Carolina would permit me to quit it, without the greatest repugnance; and it is to me a very great pleasure to think that I may see the fate of South Carolina secured and open the Campaign this way.
          During my absence I have the honor to propose to Your Excellency to call Mr De Gouvion to the army to replace me, and as we have companies of Sappers and Miners to form, I propose equally, to charge Mr De Gouvion with the care of these companies. The Board of War has assured me, that the men we should want were comprehended in the demands of Congress to the different states; consequently there will be nothing to do, but to take the men in proportion as the recruits arrive.
          I have sketched out a plan of instruction for the officers and soldiers of these companies, but it is not in a condition to be presented. I shall have the honor of sending it to your Excellency from Carolina.
          Col. Gouvion wrote me lately that General Howe who commands at West Point asked him for a plan of the works. It appears to me very just that he should have one; but I should think the plan when it is done should always remain with the officer who commands at that post, without his having a right to take it away. There would it seems to me be great inconveniences in having this plan multiplied. I have the honor to be With profound respect Your Excellys Most Obedt & hum. st.
        